Citation Nr: 0711079	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  97-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic disability 
manifested by muscle and joint pain of the neck and 
shoulders, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from September 1990 
to August 1991.  The veteran also had additional periods of 
inactive duty training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  During the pendency of the appeal, the 
claims folder was transferred to the St. Louis, Missouri, RO.

This case was previously before the Board in August 1999 and 
April 2006, wherein the veteran's claim was remanded to 
ensure due process and for additional development of the 
record.  The case has been returned to the Board for 
appellate consideration.


FINDING OF FACT

Competent clinical evidence of record establishes that 
chronic disability manifested by muscle and joint pain of the 
neck and shoulders, diagnosed as degenerative joint disease 
of the cervical spine, and congenital absence of the C1 
posterior arch, was initially demonstrated years after 
service and has not been shown to be etiologically related to 
the veteran's service in the military.


CONCLUSION OF LAW

Chronic disability manifested by muscle and joint pain of the 
neck and shoulders, including diagnosed as degenerative joint 
disease of the cervical spine, and congenital absence of the 
C1 posterior arch, was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1153, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2006 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim.

In addition, the May 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claim for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, including a transcript of his testimony at a hearing 
before a Decision Review Officer at the RO.  The Board has 
carefully reviewed such statements and perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for chronic disability 
manifested by muscle and joint pain of the neck and 
shoulders, including as due to an undiagnosed illness, so 
this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran complained of 
stiffness in his neck and upper back in October 1990.  
However, in a report of medical history completed at the time 
of his June 1991 redeployment examination, the veteran denied 
that he had swollen or painful joints, arthritis or bursitis, 
shoulder or back pain, or bone or joint deformity.  The 
report of contemporaneous medical examination at that time 
indicated a normal clinical evaluation of the head and neck, 
upper extremities, and musculoskeletal system.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems, as he is now alleging, then he 
would have at least mentioned this during this military 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Competent medical evidence of record shows that the veteran 
is currently diagnosed with degenerative joint disease of the 
cervical spine and congenital absence of the C1 posterior 
arch, with associated complaints of neck and shoulder pain.  
As the veteran's symptoms have been diagnosed as a congenital 
anomaly of C1, bursitis, and degenerative disc disease of the 
cervical spine, the veteran is not shown to have any 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Consequently, service connection for the 
veteran's muscle and joint pain of the neck and shoulders as 
the result of an undiagnosed illness must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted above, the veteran has been diagnosed with a 
congenital anomaly at C1, namely an absent posterior arch.  
However, a congenital or developmental defect is not 
considered a disease for purposes of VA disability 
compensation and, consequently, cannot be service connected 
as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9.  See, 
too, Sabonis v. Brown, 6 Vet. App. 426 (1994).  The only 
possible exception to the rule on developmental defects is if 
there is probative evidence of additional disability due to 
aggravation by superimposed disease or injury.  However, the 
medical evidence of record does not demonstrate that the 
veteran's neck worsened as a result of a superimposed injury 
or illness during service.  Indeed, to the contrary, his 
service medical records and post-service treatment records 
are entirely unremarkable for evidence of any neck injury and 
the veteran has repeatedly denied an injury to the neck or 
shoulders during service.  See Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  

The veteran's degenerative joint disease of the cervical 
spine was not manifested or diagnosed within the one year 
presumptive period following his discharge from the service, 
or for many years thereafter.  Rather, the evidence shows 
that his degenerative joint disease of the cervical spine was 
first diagnosed in 1995.  Similarly, the medical evidence 
indicates that the veteran did not have relevant complaints 
or receive treatment for his neck and shoulders until 1995.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).

Furthermore, none of the veteran's post-service evaluations 
and treatment records contain a medical opinion indicating 
that his current degenerative disc disease of the cervical 
spine is a consequence of his service in the military.  In 
fact, none of the VA examiners attributed the veteran's 
current cervical spine disorder to his military service.  
Additionally, although the veteran was diagnosed with 
degenerative disc disease of the cervical spine, the veteran 
has normal range of motion, without tenderness, and no 
neurological symptoms.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

In addition, although the November 1999 VA examiner concluded 
that the veteran's shoulder pain could be explained as 
bursitis, none of the VA examiners were able to find any 
evidence, upon physical examination or radiological testing, 
of an organic pathology which would explain the veteran's 
shoulder pain.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1998) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).   In any event, the veteran's history of 
complaints of pain is insufficient cause to grant service 
connection, because "pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).   



In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed disorder during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The only evidence suggesting the veteran has chronic 
disability manifested by muscle and joint pain of the neck 
and shoulders related to his service in the military comes 
from the lay statements submitted by the veteran.  
Nevertheless, these statements do not provide a causal, 
medical link between his complaints and his service, as none 
of the statements were submitted by medical providers, who 
have the necessary medical training and/or expertise to make 
a diagnosis or determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against his claim, in 
turn, meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for chronic disability manifested by 
muscle and joint pain of the neck and shoulders, including as 
due to an undiagnosed illness, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


